Name: 2013/465/CFSP: Political and Security Committee Decision EUMM Georgia/1/2013 of 13Ã September 2013 on the appointment of the Head of the European Union Monitoring Mission in Georgia (EUMM Georgia)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  international affairs;  Europe
 Date Published: 2013-09-21

 21.9.2013 EN Official Journal of the European Union L 251/12 POLITICAL AND SECURITY COMMITTEE DECISION EUMM GEORGIA/1/2013 of 13 September 2013 on the appointment of the Head of the European Union Monitoring Mission in Georgia (EUMM Georgia) (2013/465/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2010/452/CFSP of 12 August 2010 on the European Union Monitoring in Georgia, EUMM Georgia (1), and in particular Article 10(1) thereof, Whereas: (1) Pursuant to Council Decision 2010/452/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising political control and strategic direction of the European Union Monitoring Mission in Georgia (EUMM Georgia), including the decision to appoint a Head of Mission. (2) On 14 September 2012, the PSC adopted Decision EUMM Georgia/1/2012 (2) extending the mandate of Mr Andrzej TYSZKIEWICZ, as Head of EUMM Georgia until 14 September 2013. (3) On 24 July 2013, the High Representative of the Union for Foreign Affairs and Security Policy proposed the appointment of Mr Toivo KLAAR as Head of EUMM Georgia from 15 September 2013 to 14 December 2014, HAS ADOPTED THIS DECISION: Article 1 Mr Toivo KLAAR is hereby appointed Head of the European Union Monitoring Mission in Georgia (EUMM Georgia) from 15 September 2013 to 14 December 2014. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 13 September 2013. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 213, 13.8.2010, p. 43. (2) OJ L 257, 25.9.2012, p. 15.